Citation Nr: 1140513	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  04-39 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include major depression and posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to September 1989. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2008, the Board remanded the case.  Thereafter, the Board denied the claim in August 2010.

In September 2010, the Veteran filed a motion to have the Board's decision reconsidered.  In November 2010, the Veteran filed a notice of appeal with the United States Court of Appeals for Veterans Claims (Court) which precluded the Board's consideration of the reconsideration motion.

In April 2011, the Court granted a joint motion for remand.

On appeal the Veteran has presented claims to reopen the issues of entitlement to service connection for back and eye disorders.  Those issues, however, are not currently developed or certified for appellate review.   Hence, they are referred to the RO for appropriate action.


REMAND

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  While the appellant very specifically limited his claim to the issue of entitlement to service connection for posttraumatic stress disorder, and not entitlement to service connection for all psychiatric symptomatology; and while there was no competent evidence linking any diagnosed psychiatric disorder other than PTSD to service, in light of Clemons the parties to the joint motion found that the Board should have considered all other psychiatric disorders in adjudicating the claim.  Given the fact that the RO has yet to initially the question of entitlement to service connection for any psychiatric disorder other than posttraumatic stress disorder, further development is in order.  

The parties to the joint motion also found development to be in order since the appellant identified VA treatment records from October 2004 which were not part of the record before the Court but which, arguably, are constructively of record before VA.  In light of Bell v. Derwinski, 2 Vet. App. 611 (1992), further development is required.

Further, the joint motion directs that VA consider the provisions of 38 C.F.R. § 3.304(f)(3) (2011).
 
Finally, on review of the file since the August 2010 decision the Board finds that further development is in order given the fact that the appellant has submitted additional pertinent evidence in support of his claim, but did not waive his right to have this evidence initially considered by the RO.  38 C.F.R. § 20.1304 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated have him for any acquired psychiatric disorder to include major depression and posttraumatic stress disorder since September 1989.  After the Veteran has signed any required releases, any records that have not been previously secured should be obtained and associated with the claims folder.  Duplicative records should not be added to the file.  The Board is particularly interested in securing VA records dated in October 2004.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond. 

2.  Thereafter, the RO must schedule the Veteran for a psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disorder.  All indicated tests must be accomplished to include psychological studies.  The claims folder and a copy of this REMAND must be made  available to the examiner.  

The examiner is hereby notified that the appellant did not serve in combat.  Moreover, the Board has found the claimant's reports that he:

* guarded "prisoners of war" from Iran while in West Germany, 
* served in the Special Forces, and 
* that he served in Egypt and Panama 

not to be credible.  

In this regard the Veteran's service personnel records, which were prepared contemporaneously with his active duty service, show that he was not in the Special Forces.  They also show that he did not serve in Egypt or Panama.  Moreover, even assuming that the appellant was referring to former American hostages from the U.S. embassy in Tehran rather Iranians, service personnel records reflect that the claimant served in West Germany well after the Iranian hostage crisis ended in January 1981. 

Following the examination the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 probability, that any diagnosed psychiatric disorder is related to the appellant's active duty service.  A complete rationale must be provided for any opinion offered.

3.  After the above is complete, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The RO must specifically review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  Then review the Veteran's claim de novo in light of the additional evidence obtained.  

4.  The Veteran is to be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for any failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2011). 

5.  Thereafter, the RO should readjudicate the claim, to include specific consideration of the claim under 38 C.F.R. § 3.304(f)(3).  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



